Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with and RCE filed on November 16, 2021 and an Amendment filed on October 4, 2021, claims 1-4, 9-11, and 22 were amended.  
Claims 1-11 and 22-28 are currently pending, of which claims 1 and 9 are independent claims. 

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Parker et al., US Patent Publication Number 2002/0078393 A1, discloses a system and method for automatically locking user interface input elements to avoid negative impact of inadvertently pressing a user input element. See Paragraph [0007] The method receives an internally generated locking signal; sets a locked flag to indicate the user input elements are locked. Input signals occurring while the input elements are locked are ignored. In accordance with other aspects, the method further relates to determining whether input signals relate to an unlock signal. Parker expressly describes locking user input elements for small, portable computer devices, with a touch screen or button, not with a mechanical device such as a “gate lock lever”.  When the device is locked, the system ignores input signals to prevent accidental battery drainage.  Unless the unlocking function is done, any other input is ignored.  Therefore, the description of Parker would not be combinable with the cited art of record, as it is not teaching “an operation of the menu switch during display of the captured image while the work element is enabled by the operation of the gate lock lever causes the hardware processor to display a warning on the display”.  
Bechler et al. (DE10-2013-203653A1) is directed to a control unit for vehicle for increasing safety of road user in traffic, displays front area image on picture screen of infotainment system.  control unit can be set up to detect an indication (or a multiplicity of indications) that a driver of the vehicle has directed his attention to the screen. Such an indication can be referred to as an indication of attention. For example, the infotainment system can have an input device (e.g. B. a button, a touch-sensitive screen and / or a rotary /push button) for changing a setting of the infotainment system. The input means can enable the driver to change a setting of the infotainment system with the aid of a menu displayed on the screen of the infotainment system. To do this, the driver typically looks at the screen of the infotainment system. Consequently, the recognition that the input means of the infotainment system is actuated can be interpreted as an indication that the driver of the vehicle has directed his attention to the screen of the infotainment system. See Paragraph [0005] The control unit thus makes it possible to provide the driver with image See Paragraph [0009]  This can reduce the risk of accidents and increase safety for the driver. However, the description of Bechler would not be combinable with the cited art of record, as it is not teaching “an operation of the menu switch during display of the captured image while the work element is enabled by the operation of the gate lock lever causes the hardware processor to display a warning on the display”.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a construction machine, comprising: a camera configured to capture an image of surroundings; a display mounted in an operator's cab and configured to display a menu screen showing an operating condition and various settings, or the captured image captured with the camera; a menu switch; and a hardware processor configured to switch an image displayed on the display to the menu screen when the menu switch is operated, and to detect whether a work element is enabled or disabled based on an operation of a gate lock lever, wherein “an operation of the menu switch during display of the captured image while the work element is enabled by the operation of the gate lock lever causes the hardware processor to display a warning on the display”.


Claim 9
The reasons for allowance of Claim 9 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method of controlling a construction machine to control an image displayed on a display mounted in an operator's cab of the construction machine, the construction machine including an image capturing device configured to capture an image of surroundings, a menu switch, and a hardware processor configured to switch the image displayed on the display to a menu screen when the menu switch is operated, the menu screen showing an operating condition and various settings, the method comprising: detecting, by the hardware processor, whether a work element is enabled or disabled based on an operation of a gate lock lever, “wherein an operation of the menu switch during display of the captured image while the work element is enabled by the operation of the gate lock lever causes the hardware processor to display a warning on the display”.
As dependent claims 2-8, 10, 11, and 22-28 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1, 5, 7, 8, 10, and 12 and corresponding description.
The prior art made of record include Yamada (US Publication No. 2017/0107693 A1); Hirano et al. (US Publication No. 2007/0046804 A1); Shibamori et al. (US Publication No. 2013/0176120 A1); Irvin (US Patent No. 6,178,393 B1); Khanna et al. (US Publication No. 2008/0231744 A1); Bauer et al. (US Publication No. 2009/0096937 A1); Watanabe et al. (JP 2012-0253346A); Schramm et al. (US Patent Publication No. 2009/0189373 A1); Bechler et al. (DE 10-2013-203653 A1); and Parker (US Patent Publication No. 2002/0078393 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117